Citation Nr: 1444861	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  05-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to January 30, 2005, for residuals of a fracture of the left distal fibula, with traumatic degenerative joint disease, of the left ankle.  

2.  Entitlement to a disability rating in excess of 40 percent commencing January 30, 2005, for residuals of a fracture of the left distal fibula, with traumatic degenerative joint disease, of the left ankle.  

3.  Entitlement to a compensable disability rating prior to June 8, 2004, for residuals of fracture of the right distal fibula.  

4.  Entitlement to a disability rating in excess of 10 percent from June 8, 2004, to May 11, 2012, for residuals of a fracture of the right distal fibula.  

5.  Entitlement to a disability rating in excess of 20 percent commencing May 11, 2012, for residuals of a fracture of the right distal fibula.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant, who is the Veteran, served on active duty from June 1953 to June 1960 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) in April 2008.  That Acting Veterans Law Judge is no longer with the Board, and the Veteran was offered another hearing before a current Veterans Law Judge, which was conducted in August 2014.  Transcripts of both hearings have been added to the claims file.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of service connection for residuals of a cerebrovascular accident has been raised by the record during the August 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required at this time prior to adjudication of the Veteran's pending appeal.  Upon review of the claims file, the Board finds reports indicating hospitalization and medical treatment at the Dallas VA Medical Center in December 2012 and March, April, and August 2013.  These admission reports reflect only the dates of hospitalization but not any clinical findings or diagnoses made therein.  Additionally, while VA treatment records were obtained as recently as February 2013, the received records reflect only outpatient treatment, not the Veteran's December 2012 inpatient hospitalization or any hospitalizations thereafter.  Finally, at the August 2014 hearing, the Veteran reported private hospitalization at the "Methodist Hospital" in August 2013 prior to being transferred to a VA facility.  

VA has a duty obtain or assist the Veteran in obtaining private and VA treatment records made known to VA.  As outstanding treatment records are indicated in the present case, a remand is required to obtain these records.  

Additionally, during the Board hearing the Veteran asserted that his service-connected disabilities had increased in severity since the prior VA examination.  On remand, updated examinations should be obtained.

Regarding the Veteran's pending TDIU claim, adjudication of this claim must be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request he provide the names, addresses, and necessary authorizations for any private facility at which he has received medical treatment during the pendency of this appeal.  This request should include but not be limited to the treatment records from the Methodist Hospital.  The agency of original jurisdiction (AOJ) should attempt to obtain any properly identified records.  Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them to VA.  

2.  Contact the Dallas VA Medical Center and obtain any medical records not already received from that or any other VA facility at which the Veteran has received treatment for the lower extremities and associate them with the claims folder.  If no such records are available, that fact must be noted for the claims file.  

3.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of the bilateral distal fibula.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left shoulder. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

